DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cook et al. (US 2016/0052696, hereinafter ‘Cook’).
Cook discloses a building insulation system, comprising: a bag (12) having a first surface, a second surface, a first end, a second end, a first side and a second side that forms a hollow compartment (see Figs. 1-6); and an inlet port (32) located at the first end and adapted to receive a hose that is connected to a hopper machine filled with insulation material (functional recitation).
Regarding the limitation “the insulation material is a rigid insulation consisting of a closed-cell light weight and resilient expanded polystyrene with advanced metallic polymer facers and white wove facers,” because the insulation material itself is not part of the claimed subject matter, limitations directed to the insulation material are not patentably limiting.
It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 25 and its limitation “an extension tube is attached to the hose and has a diameter smaller than the diameter of the inlet port to allow transport air to escape around the extension tube,” because the hose itself is not part of the claimed subject matter, limitations directed to the hose are not patentably limiting.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272).
Cook discloses a building insulation system, comprising: a bag (10) having a first and a second surface, a first and a second end, and a first and a second side 5that form a hollow compartment (12); an inlet port at the first end of the bag (32); and the hollow compartment filled with an insulation material (30); a hose (50) extending from a hopper machine is connected to 10the inlet port (see Figs. 3, 4); except does not expressly disclose the extension tube as claimed.
However, Richmond teaches a similar insulation system wherein an extension tube (unnumbered, see Fig. 5) is connected between the inlet port (42) and the hose (48), wherein the extension tube has a diameter smaller than a diameter of the inlet port (see Fig. 5) so that transport air is allowed to escape around the extension tube as claimed.
Because Cook and Richmond both teach hoses for spraying insulation, it would have been obvious to one of ordinary skill in the art to substitute the hose with extension tube and space around it in the inlet port taught by Richmond for the hose with no extension tube taught by Cook to achieve the predictable result of spraying insulation into the bag as taught by Cook.
Cook as modified above results in a device wherein the extension tube has a diameter smaller than a diameter of the inlet port so that transport air is allow to escape around the extension tube (when viewed in combination; in light of Cook showing the claimed relative dimensions (see Figs. 3, 4) as well as Richmond showing the relative dimensions (see Fig. 5); and 20the inlet port has a removable cover (34).  
Regarding claim 12, Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions of the inlet port and the extension tube as claimed.
However, it is noted that patent disclosures, like the references applied above, frequently omit dimensions altogether as it has long been known that those dimensions can be varied by those of ordinary skill in the art as a means to adapt to the inventive concept to particular size or use demands. Simply specifying a particular dimension is not a patentable difference over the applied prior art.
It would have been an obvious matter of design choice to make the different portions of the inlet port and extension tube of whatever relative sizes were desired including the specific dimensions of claim 12, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.

7.	Claims 4, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of Hall et al. (US 5362539, hereinafter ‘Hall’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent with removable cover as claimed.
However, Hall teaches a similar insulation assembly being provided with vents (35) on the sides with removable covers (flaps) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vents taught by Hall to the insulation taught by Cook, in order to provide air openings and aid in the installation of the insulation (col. 3, ll. 28-49). 
Alternatively, regarding claim 7, the same vents can be reasonably construed as meeting the scope of being at least one removable member that forms an indentation.  

8.	Claims 7, 16-18, 20, and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of Allwein et al. (US 5817387, hereinafter ‘Allwein’) and Lembo (US 7780886).
Alternatively with respect to claim 7, Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the indentation formed by a removable member particularly as claimed.
However, Allwein teaches an indentation configured to or capable of aligning with the utilities of a building, such as outlet gang boxes (@36, see Figs, 1, 3, 4) as claimed; except does not expressly disclose the removable member.
Further, Lembo teaches providing an insulation assembly with a removable member (10b) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the removable member as taught by Lembo to the insulation assembly taught by Cook as modified above, in order to create an indentation for utilities as taught by Allwein (Abstract).
Cook as modified above results in a device wherein the indentation is capable of aligning with an outlet gang box of a structure; the indentation extends from the first side towards the second side; and the indentation extends across the bag from the first side to the second side (see Allwein Fig. 1).

9.	Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of Galaton et al. (US 7114926, hereinafter ‘Galaton’) and Haque et al. (US 2008/0251187, hereinafter ‘Haque’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Galaton teaches it was known to construct insulation using blown closed-cell expanded polystyrene (col. 1, ll. 15-20) since long before the invention by applicant as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with blown closed-cell expanded polystyrene as taught by Galaton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Haque teaches it was known to construct insulation with metallic polymer facers (para 0009) since long before the invention by applicant as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of advanced metallic polymer facers as taught by Haque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

10.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) as applied to claim 1 above, and further in view of White (US 2017/0101776).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, White teaches it was known to construct insulation materials with woven facing (para 0032) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of woven facers as taught by White, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

11.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) and Hall et al. (US 5362539, hereinafter ‘Hall’) as applied to claim 4 above, and further in view of Schroth (US 2008/0057334).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent being mesh as claimed.
However, Schroth teaches providing an insulation assembly with a vent covered my mesh (claims 1, 18) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the mesh taught by Schroth to the vent openings taught by Cook as modified above, in order to prevent particulate escape from the insulation assembly as taught by Schroth (claim 1).

12.	Claims 14 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272) and Hall et al. (US 5362539, hereinafter ‘Hall’) as applied to claim 4 above, and further in view of Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable covers being peel and stick flaps as claimed.
However, Heffelfinger teaches covering openings in an insulation assembly with peel and stick flaps (86) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the peel and stick flaps taught by Heffelfinger to the openings taught by Cook as modified above, in order to hermetically seal the openings as taught by Heffelfinger (col. 13, ll. 55-60).


13.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272), Allwein et al. (US 5817387, hereinafter ‘Allwein’), and Lembo (US 7780886) as applied to claim 21 above, and further in view of Hall et al. (US 5362539, hereinafter ‘Hall’) and Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent or removable covers as claimed.
However, Hall teaches a similar insulation assembly being provided with vents (35) on the sides with removable covers (flaps) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vents taught by Hall to the insulation taught by Cook, in order to provide air openings and aid in the installation of the insulation (col. 3, ll. 28-49). 
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable covers being peel and stick flaps as claimed.
However, Heffelfinger teaches covering openings in an insulation assembly with peel and stick flaps (86) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the peel and stick flaps taught by Heffelfinger to the openings taught by Cook as modified above, in order to hermetically seal the openings as taught by Heffelfinger (col. 13, ll. 55-60).


14.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Richmond (US 2015/0101272), Allwein et al. (US 5817387, hereinafter ‘Allwein’), Lembo (US 7780886), Hall et al. (US 5362539, hereinafter ‘Hall’), and Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’) as applied to claim 22 above, and further in view of Galaton et al. (US 7114926, hereinafter ‘Galaton’) and Haque et al. (US 2008/0251187, hereinafter ‘Haque’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Galaton teaches it was known to construct insulation using blown closed-cell expanded polystyrene (col. 1, ll. 15-20) since long before the invention by applicant as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with blown closed-cell expanded polystyrene as taught by Galaton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Haque teaches it was known to construct insulation with metallic polymer facers (para 0009) since long before the invention by applicant as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of advanced metallic polymer facers as taught by Haque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


15.	Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’).
Cook discloses all limitations of the claim(S) as detailed above except does not expressly disclose the particular dimensions as claimed.
However, it is noted that patent disclosures, like the references applied above, frequently omit dimensions altogether as it has long been known that those dimensions can be varied by those of ordinary skill in the art as a means to adapt to the inventive concept to particular size or use demands. Simply specifying a particular dimension is not a patentable difference over the applied prior art.
It would have been an obvious matter of design choice to make the different portions of the inlet port and extension tube of whatever relative sizes were desired including the specific dimensions of claim 26, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.


Response to Arguments
16.	Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
	Applicant argues that Cook’s device would not allow the escape of transport air as claimed due to the inlet port having a covering structure of a flap. This argument has been considered, however is not persuasive.
	It is clear that Cook’s covering structure 34 is used to prevent the exit of insulative material after insulative materials are inserted into the cavity, not during the insertion process. Applicant quotes the section of Cook that describes this functionality, and Figs. 3 and 4 of Cook clearly show a space between the inlet port opening and the hose that would allow transport air to escape during the insulative material insertion process.
	Further, Richmond also teaches this size differential between the inlet port opening and the extension tube that makes such functionality possible (see Fig. 5).
	Applicant further argues that the small space Cook shows between the inlet port opening and the hose does not meet the scope of allowing transport air to escape “around the extension tube” due to being only a small space at the top. This argument has been considered, however is not persuasive. 
	First, the claims do not require the air to be allowed to escape around the full circumference of the extension tube, and air being allowed to escape around a portion of the tube meets the scope of the claims.
	Second, the space at the top of the Cook inlet port opening around the hose demonstrates that Cook meets the scope of the structural limitations of the claims, which require differing diameters. These differing diameters would allow the user to move the hose/extension tube to be centered in the inlet port opening such that air would be allowed to escape around the full perimeter of the hose/tube, insomuch as such can be interpreted as being required by the claims.
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 4, 2022